Title: From Sc., Citizens of Georgetown to John Adams, 1 April 1796
From: Georgetown, Sc., Citizens of
To: Adams, John,United States Senate


				
					To the Honorable the President and Members of the Senate of the United States
					February 29th 1796
				
The Petition of the Inhabitants of Georgetown South Carolina and its vicinityHumbly shewethThat your Petitioners suffer much inconvenience for the want of a Post between this place and Charleston; until the late alteration of the Route of the Post, your Petitioners always enjoyed the benefit of a speedy and regular communication with their Fellow Citizens of Charleston, but agreeably to the present mode of conveyance, their Letters, Newspapers &c: go a circuitous route of 260 Miles which subjects your Petitioners to great delay and disappointment in their business.Your Petitioners therefore request of your Honorable House to take the premises into consideration and grant them a Post to go once a Week between Georgetown and Charleston; and your Petitioners as in duty bound shall ever pray—
				
					Geo HeriotP. TrapierJohn O. Heriot[32 Additional Signatures]
				
				
			